Exhibit 10.40

The Progressive Corporation

Executive Deferred Compensation Plan

Time-Based Restricted Stock Unit Deferral Agreement

THIS DEFERRAL AGREEMENT is entered into pursuant to the provisions of The
Progressive Corporation Executive Deferred Compensation Plan (“Plan”). All
capitalized terms in this Agreement shall have the meanings ascribed to them in
the Plan.

1. Deferral Election. I hereby elect to defer receipt of all Time-Based
Restricted Stock Unit Awards granted to me in 2010 under The Progressive
Corporation 2003 Incentive Plan. This election shall become effective as of the
date the restrictions applicable to such Awards (or portion thereof) expire and
shall not apply to any Award (or portion thereof) that fails to vest free of all
restrictions.

2. Fixed Deferral Period. (The Plan gives you the option of electing a Fixed
Deferral Period. If you elect a Fixed Deferral Period, the balance of your
Deferral Account established pursuant to this Agreement will be distributed to
you within 30 days after the end of the Fixed Deferral Period, or, if earlier,
the date you die or incur a Termination of Employment or the date a Change in
Control occurs. If you do not elect a Fixed Deferral Period, your Account will
be distributed within 30 days after the earlier of the date you die or incur a
Termination of Employment or the date a Change in Control occurs.) However,
distributions due to Termination of Employment will not be made until six months
after the employment termination date.

Please select one of the following:

¨   I wish to elect a Fixed Deferral Period.

¨   I do not wish to elect a Fixed Deferral Period.

3. Method of Distribution. I hereby elect that any distribution of the balance
of the Deferral Account established pursuant to this Agreement made on account
of Termination of Employment or expiration of a Fixed Deferral Period be paid as
follows: (Select one)

¨   Single Lump Sum payment

¨   Three Annual Installments

¨   Five Annual Installments

¨   Ten Annual Installments

I understand that Plan distributions made for reasons other than Termination of
Employment or expiration of a Fixed Deferral Period will be made in a single
lump sum payment, unless the Plan provides otherwise. I understand that I may
change the method of distribution elected above only if and to the extent
permitted by the Plan.

4. Investment of Deferral Account. I understand that each amount credited to the
Deferral Account established pursuant to this Agreement shall be deemed to be
invested in The Company Stock Fund until the day it is distributed. I also
understand that this deemed investment is merely a device used to determine the
amount payable to me under the Plan and does not provide me with any actual
rights or interests in any particular funds, securities or property of the
Company, any Affiliated Company or the Trust or in any stock of The Progressive
Corporation. I also understand that my right to receive distributions under the
Plan makes me a general creditor of the Company with no greater right or
priority than any other general creditor of the Company.

5. Miscellaneous. I understand that this Agreement is subject to the terms,
conditions and limitations of the Plan, as in effect from time to time, in all
respects and that, except as expressly permitted by the Plan, all elections made
in this Agreement are irrevocable. I acknowledge that I have received, read and
understand the Plan Description dated December, 2009 relating to the Plan. I
agree to accept as final and binding all decisions and interpretations of the
Committee relating to the Plan, the Trust and this Agreement.